         Case 1:18-cr-10206-NMG Document 159 Filed 04/29/20 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                    )
      v.                             )  Criminal Case No. 18-10206-NMG
                                     )
ALEXANDER GRINIS,                   )
                                     )
            Defendant.               )
____________________________________)

         GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION
  FOR MODIFICATION OF SENTENCE AND COMPASSIONATE RELEASE WITH
                        HOME CONFINEMENT

       Defendant Alexander Grinis (“Grinis”) moves this Court to “modify his sentence” and

order him released immediately to home confinement until June 16, 2020 pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) (Dtk. 157). The Government submits this response to the defendant’s motion.

       As an initial matter, this Court lacks the authority to modify the sentence imposed. The Court

“may not modify a term of imprisonment once it has been imposed.” 18 U.S.C. § 3582(c).

       Second, and the most compelling reason to deny defendant’s motion, is that the defendant

was in fact considered by BOP for release to home confinement pursuant to the Attorney General’s

initiative under 3624©(2) and the CARES Act, and approved for such release. However, for the

safety of the defendant and the public, BOP requires that before inmates may be released and have

contact they be held in 14-day quarantine at FMC Devens. This quarantine facility is different

than isolation, which is reserved for instances where the facility has reason to believe an inmate

may have or may have been exposed to COVID-19. The undersigned Assistant U.S. Attorney has

spoken with the legal staff at FMC Devens, where the defendant is housed, and has been advised

that defendant was provided with this information and refused to quarantine. He thereafter

received a disciplinary infraction for his failure to cooperate with BOP.
         Case 1:18-cr-10206-NMG Document 159 Filed 04/29/20 Page 2 of 3




       In short, before the defendant should be released to a residency for home confinement, a

period of quarantine should be employed to assure the safety of those in the residency. That

quarantine is part of the BOP home confinement transfer initiative. The program for transferring

appropriate inmates to home confinement for Grinis was completed and the defendant was

scheduled for transfer to home confinement on May 5, 2020. However, because Grinis refused to

quarantine, he may no longer be eligible for the BOP home confinement transfer initiative.

       Finally, it must be remembered that defendant Grinis is being incarcerated at a full-

component medical facility with 24 hour medical staff available to monitor the defendant and those

around him and with medical facilities instantly available in the event COVID-19 exposure were

to become known.

       If, despite the current provision of medical care for the defendant, this Court were to take

upon itself a decision to immediately order the defendant released to home confinement, this Court

should at a minimum order the defendant held for 14-day quarantine somewhere under

circumstances this Court can enforce for the safety of the defendant and the safety of those he may

come into contact with in order to minimize the possibility of any spread of COVID-19 from the

inmate to the public.

                                             Conclusion

       For the reasons set forth above, this Court should deny defendant’s motion for modification

of sentence as being beyond this Court’s authority to grant. Taken as a motion for compassionate

release under 18 U.S.C. § 3582(c)(1)(A)(i), the motion should be denied on the basis that the defendant

has failed to cooperate with BOP and their applicable procedures.




                                                  2
         Case 1:18-cr-10206-NMG Document 159 Filed 04/29/20 Page 3 of 3



               Respectfully submitted this 29th day of April, 2020.

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                                  By: /s/ Laura J. Kaplan
                                                     LAURA J. KAPLAN
                                                     Assistant U.S. Attorney
                                                     1 Courthouse Way, Suite 9200
                                                     Boston, MA 02210
                                                     (617) 748-3100


                                  CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and an
electronic copy will be sent by email to the Probation Officer.


                                                      /s/ Laura J. Kaplan
                                                      LAURA J. KAPLAN
                                                      Assistant U.S. Attorney




                                                 3
